Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai (U.S. Patent 6,730,081).

Regarding claims 1 and 10, Desai discloses an apparatus and system comprising:
a sheath (“hollow probe” 28, see col.8:34-65 and figure 2) defining therein a lumen and configured to be extendable toward a tissue surface (“The surgical instrument 20 
an elongated medical instrument configured to be delivered through the lumen in the sheath (“The surgical instrument 20 also includes a port 31 which allows the surgeon to insert microsurgical instrumentation and viewing devices along the access conduit 25 and the bore of the hollow probe 28 to exit from the end 32 thereof,” see col. 8:59- 62);
an insertion control system (the handle like portion of “endoscopic surgical instrument of the invention is generally indicated as 20,” see col. 8:34-41 and figure 2) configured to convey the sheath to a desired location within a body;
an instrument control system configured to direct operation of the elongated medial instrument when the elongated medical instrument reaches a desired position; and
a closed sheath tip (‘end” 32, see col. 8:59 — col. 9:15 and figure 2, 3A, and 3B) positioned at a distal end of the sheath, the closed sheath tip having a solid end surface configured to be pierceable by the elongated medical instrument, wherein when the closed sheath tip is presented at the tissue surface, the solid end surface of the closed sheath tip is configured to distribute force of impact with the tissue surface across the solid end surface and to permit the instrument to pierce the solid end surface and extend therethrough toward the tissue surface.

Regarding claims 2 and 11, Desai discloses “the closed sheath tip is formed integrally as part of the sheath at the distal end of the sheath,” see col. 9:1-15 and figure 2. It should 

Regarding claims 3 and 12, Desai discloses the claimed invention, see col. 9:1-15 and figure 2.

Regarding claims 9 and 18, Desai discloses the solid end surface is one of at least partially scored (where scored is interpreted to include cut) and perforated to facilitate piercing by the medical instrument, see figure 3A.

Regarding claims 19 and 20, Desai discloses a method comprising:
preparing an instrument for being conveyed into a body through a lumen in a sheath (“The surgical instrument 20 also includes a port 31 which allows the surgeon to insert microsurgical instrumentation and viewing devices along the access conduit 25 and the bore of the hollow probe 28 to exit from the end 32 thereof,” see col. 8:59- 62), wherein the sheath is to be extended toward a tissue (see abstract, and col.8:34- 65), the sheath including a closed sheath tip (“end” 32, see col. 8:59 — col. 9:15 and figure 2, 3A, and 3B) at a distal end of the sheath and wherein, when the closed sheath tip is presented at a tissue surface, the solid end surface of the closed sheath tip is configured to distribute force of impact with the tissue surface across the solid 
attaching the closed sheath tip to the distal end of the sheath (see col. 8:59 — col. 9:15 and figure 2, 3A, and 3B);
inserting into the body the sheath that conveys the instrument; and extending the instrument through the lumen to pierce the solid end surface of the closed sheath tip toward the tissue surface (“The surgical instrument 20 also includes a port 31 which allows the surgeon to insert microsurgical instrumentation and viewing devices along the access conduit 25 and the bore of the hollow probe 28 to exit from the end 32 thereof,” see col. 8:59-62).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (U.S. Patent 6,730,081) as applied to claims 1, 3, 10 and 12 above, and further in view of Jones et al. (U.S. Patent 6,306,124).

Regarding claims 4-6 and 13-15, Desai shows the invention above - but fails to explicitly recite:
1) the closed sheath tip includes a coupling configured to facilitate attachment with the sheath by engaging at least one side of the sheath adjacent the distal end of the sheath;
2) the closed sheath tip is configured to be adhesively attached to the distal end of the sheath; or
3) the closed sheath tip is configured to be heat-welded to the distal end of the sheath.
Like Desai, Jones et al.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Desai, as taught by Jones et al., to attach the valve to the distal end of the hollow shat by providing a coupling between the distal end of the shaft and the valve in the form of “ thermal bonding, solvent bonding, adhesives, [heat] welding, or any of a variety of other attachment techniques known in the art” in order to “permit the passage of a guidewire” from the proximal end of the shaft through the leaflet valve.

Regarding claims 7-8 and 16-17, Desai shows the invention above
but fails to explicitly recite:
the solid end surface includes a membrane (interpreted as a thin pliable sheet of material forming a barrier or lining) configured to be pierceable by the medical instrument; or
the solid end surface includes a flexible section configured to be pierceable by the medical instrument and to at least one of compress and deform upon impact with the tissue surface.
Like Desai, Jones et al. disclose a medical catheter having a distal tip having a pierceable closed tip in the form of a three leafed valve (see elements 84 and 88, or alternatively 90/92/94) attached to and disposed at the distal end of a hollow tubular shaft (see elements 82) and teach making the closed tip valve element from a membrane (see “septum” which is a thin membrane in col. 11:14-28, and/or “membrane” in col. 11:47-61 and col. 12:1-15) and also teach making the valve from a flexible and elastic material of a polymer, “elastomers, TPU, thermoplastic rubber, 
It should be noted this flexibility will be deformable or compressible upon application of the minimal force/pressure from contact with the tissue.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Desai, as taught by Jones et al., to make the valve from a flexible and elastic material of a polymer, “elastomers, TPU, thermoplastic rubber, or thermoset rubber” in order to provide the closed tip valve with the needed flexibility. 


Response to Arguments

Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive.
Firstly, on page 8, the first full paragraph Applicant asserts:
the “port 31” (Office Action, Page 3) of Desai is not an “end surface” or a “closed sheath tip,” as recited in Claim 1.
The examiner agrees. Yet, the previous rejections and the current rejections make no such assertion or interpretation.  The rejections (past and present) equate the closed sheath tip with the “end” 32, see col. 8:59 — col. 9:15 and figure 2, 3A, and 3B of Desai. The examiner cannot understand how this was not clear in the previous set of rejections.  In order to make it “clearer” 
Secondly, on page 9, first paragraph, Applicant further asserts:
Applicant acknowledges that the port 31 is a closable valve when the separate, wedge-shaped segments 32 are aligned. However, because the port 31 is a valve with separate, movable segments 32, it is not “a solid end surface,” as recited in Claim 1 (emphasis added). Moreover, as Desai expressly states, insertion of the microsurgical instrumentation “forces the elements of the valve apart.’ Desai, Column 9, Lines 11-12 (emphasis added). Applicant respectfully submits that the medical instrument causing the separate segments 32 to open is not the same as “a closed sheath tip having a solid end surface” that is “configured to be pierceable by a medical instrument,” as recited in Claim 1.
The examiner disagrees strongly. The issue here is clearly the broadest reasonable interpretation of the word “solid.” The specification is littered with recitations to “solid end surface” and “closed sheath tip.” However, none of these recitations preclude the broad reasonable interpretation taken by the examiner in the present circumstances.  There is no special and/or restrictive definition given Applicant to the word(s)/phrase(s) “solid,” “solid end surface” (which is merely an end surface that is solid), and/or “closed sheath tip.”  The recitations to these word(s)/phrase(s) are followed by functional limitations which the “closed sheath tip” of Desai meets.  It is unclear what positive structural features of Applicant’s “closed sheath tip” distinguish over the prior art, because Applicant has chosen to use function limitations, which is 
Applicant’s likening of the solidness of the present claimed invention to a cork is informative but not persuasive.  There is not a single mention of the word “cork” in the specification.  Applicant appears to be arguing the three resilient leafed valve are solid because they have 2, 3, or more resilient leaves. But that is not what the word “solid” means in the ordinary meaning sense.
Applicant’s arguments are further weakened by Applicant’s discussion of the perforation of partial perforation of the closed sheath tip.  Then plain ordinary meaning of the word “perforate” and/or “perforation” includes something “pierced with holes.” So any potential argument that a “solid” surface is an unbroken continuous single unitary integral piece is foreclosed. 
The rebuttal of the remaining traversals follows from the above rebuttals. And that is that the element 32 of Desai is the “closed sheath tip” and it is solid.
	

According, this action is made FINAL.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/AARON F ROANE/Primary Examiner, Art Unit 3792